DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/03/2021 and 06/21/2021.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osmanski et al (U.S. patent Pub. # 2018/0294830 A1) in view of Interdanato (U.S. patent Pub. # 2010/0222118 A1).
Regarding claim 1, Osmanski et al discloses a ring attachment for a mobile device assembly (figures 1 and 4- 5,  a ring  124  and an apparatus 100; paragraphs 0049 and 0053), the mobile device assembly including a mobile device and a mobile device case(figures 4-5, a mobile device 132 and a case 134; paragraph 0049), the mobile device case having sidewalls defining an inner cavity sized to receive the mobile device therein (figures 4- 5,  an interior surface 135; paragraphs 0049 and 0054), the ring attachment comprising: an anchor having a height, width and thickness (figures 1 and 4-5, an apparatus 100; paragraphs 0042 and 0052, the apparatus 100 is square or rectangular shape), wherein: the height and the width are sized to fit within the inner cavity (paragraphs 0049 and 0052, “..the apparatus 100 is placed in-between the back surface 136 of mobile device 132 and the interior surface 135 of case 132”) and the thickness is sized to fit between the inner cavity of the mobile device case and a back surface of the mobile device when the mobile device is secured within the inner cavity (paragraphs 0042,0049 and 0052, “..apparatus 100 is thin enough to allow it to be placed between the back of a mobile device and a device case or housing”); and a ring secured to the anchor (see figure 4, a ring 124 is secured to the anchor(I.e., the apparatus 100)) .
Osmanski et al does not explicitly disclose wherein: the ring is sized to receive a finger of a user, and the ring is comprised of a resilient material such that inner surfaces 
Interdanato discloses a ring is sized to receive a finger of a user (figure 4, a finger loop), and the ring is comprised of a resilient material such that inner surfaces of the ring may be compressed together when squeezed and the ring may return to an original shape when released (paragraph 0043).
Therefore, it would have been obvious to one ordinary skill in the art beforethe effective filing date of the claimed invention to modify the loop in the mobile case   of Osmanski et al in view of the teachings of Interdanato, such that the ring/loop could be comprised/included a resilient material in order enhance the flexibility of the ring/loop and allow to a user conveniently to insert a finger to the ring/loop.

Regarding claim 2, Osmanski et al in view of Interdanato discloses the apparatus of claim 1. Osmanski et al discloses wherein the height of the anchor ranges between approximately 0.5 inches to approximately 5 inches (paragraph 0052, the height of the anchor (i.e., the apparatus 100) would be ½ the length of the device 132 (i.e., 12.4 /2 cm or 2.44 inches)). 

Regarding claim 3, Osmanski et al in view of Interdanato discloses the apparatus of claim 1. Osmanski et al discloses wherein the width of the anchor ranges between approximately 0.5 inches to approximately 3 inches (paragraph 0052, the width of the anchor (i.e., the apparatus 100) would be ½ the width of the device 132 (i.e., 6.35 /2 cm or 1.25 inches)).  

Regarding claim 4, Osmanski et al in view of Interdanato discloses the apparatus of claim 1. Osmanski et al discloses wherein the anchor is substantially flat with a compressible thickness (see figure 1 and 4, the apparatus 100, paragraphs 00042 and 0052, the apparatus 100 can have different thickness). 

Regarding claim 5, Osmanski et al in view of Interdanato discloses the apparatus of claim 1. Osmanski et al discloses wherein the ring is secured substantially orthogonally to a plane of the anchor defined by the anchor's height and width (see figure 4, the ring 124).

Regarding claim 6, Osmanski et al in view of Interdanato discloses the apparatus of claim 1. Osmanski et al discloses wherein the ring fits through an aperture in the mobile device case when compressed (see figure 5, the ring 124 fits through an aperture (i.e., the interior surface 135) mobile device case; paragraphs 0049 and 0053). 

Regarding claim 7, Osmanski et al in view of Interdanato discloses the apparatus of claim 6. Osmanski et al discloses wherein the aperture is located at a bottom edge of the mobile device case (see figures 4-5, the aperture (i.e., the interior surface 135) of the mobile device case).  



Regarding claim 9, Osmanski et al in view of Interdanato discloses the apparatus of claim 1. Osmanski et al discloses wherein, when the ring is uncompressed, the ring is substantially circular (see figure 4, ring 124; paragraph 0053). Although Osmanski et al does not explicitly disclose the ring has an inner diameter between approximately 1 cm to approximately 3 cm, Osmanski et al discloses “…ring could be any desired size” (paragraph 0053). Since Osmanski et al teaches the ring 124 can be any desired size, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to make an inner diameter of the ring to have between approximately 1 cm to approximately 3 cm by design preference. 

Regarding claim 10, Osmanski et al in view of Interdanato discloses the apparatus of claim 1. Osmanski et al discloses wherein the ring is attached to the anchor through a loop secured to the anchor (see figure 4, the ring 124 is attached to the anchor (i.e. the apparatus 100) through a loop (i.e., loop 102)).  

Regarding claim 11, Osmanski et al in view of Interdanato discloses the apparatus of claim 1. Osmanski et al discloses wherein the ring attachment is capable of being removed non-destructively from the mobile device-mobile device case 

Regarding claim 12, Osmanski et al in view of Interdanato discloses the apparatus of claim 1. Although Osmanski et al does not explicitly disclose wherein when inner surfaces of the ring are compressed together, a distance between opposing outer surfaces of the ring is within a range of approximately 1 mm to approximately 10 mm, Osmanski et al discloses “...a ring can be made of plastic …ring could be any desired size” (paragraph 0053). Since Osmanski et al teaches the ring 124 can be made of plastic and the ring 124 can be any desired size, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to make a compressible ring and a distance between opposing outer surfaces of the ring is within a range of approximately 1 mm to approximately 10 mm by choice of design preference in order to enhance flexibility the ring.

Regarding claim 13, Osmanski et al discloses a mobile device assembly (figures 4-5,  an apparatus 100; paragraphs 0049 and 0054 ) comprising: a mobile device having a first bottom edge and a first top edge (see figures 4-5, a mobile device 132, a first bottom edge (i.e., a left side of the mobile device 132) and a first top edge (i.e., a right side of the mobile device 132); paragraph 0049); a mobile device case having a second bottom edge and a second top edge (see figures 4-5, a mobile device case 134 with apparatus 100, a second bottom edge (i.e., a left side of  the mobile case 134) and a first top edge (i.e., a right side of the  mobile case 134; paragraph 0049), wherein the 
Osmanski et al does not explicitly disclose the substantially circular ring is substantially orthogonal to a plane parallel to a mobile device screen of the mobile device; and the substantially circular ring is sized to receive a finger of a user.  
Interdanato discloses a substantially circular ring is substantially orthogonal to a plane parallel to a mobile device screen of the mobile device (figure 4, a finger loop, the finger loop is substantially orthogonal to a mobile device cover); and the substantially circular ring is sized to receive a finger of a user (paragraph 0043).  


Regarding claim 14, and as applied to the claim 13 above, claim 14 is similar in scope to the claim 9 and thus the rejection to claim 9 hereinabove is also applicable to claim 14.

Regarding claim 15, Osmanski et al in view of Interdanato discloses the apparatus of claim 13. Osmanski et al does not disclose wherein the substantially circular ring is comprised of a resilient material such that inner surfaces of the ring may be compressed together when squeezed and the ring may return to an original shape when released.  
Interdanato discloses a substantially circular ring is comprised of a resilient material such that inner surfaces of the ring may be compressed together when squeezed and the ring may return to an original shape when released (figure 4, a finger loop; paragraph 0043).  

Regarding claim 16, Osmanski et al in view of Interdanato discloses the apparatus of claim 13. Osmanski et al discloses wherein the substantially circular ring is capable of being removed non-destructively from the mobile device case and be replaced by a second substantially circular ring (paragraph 0053, “...the user connection unit/ring 124 could be fashioned with a quick release mechanism to allow a quick and easy way to release and re-attach the user connection unit 124 to the user”.)  


Osmanski et al does not explicitly disclose wherein: the substantially circular ring is substantially orthogonal to a plane parallel to a mobile device screen of the mobile device when the mobile device is encased in the mobile device case; and the substantially circular ring is sized to receive a finger of a user.  
Interdanato discloses a substantially circular ring is substantially orthogonal to a plane parallel to a mobile device screen of the mobile device when the mobile device is encased in the mobile device case (figure 4, a finger loop, the finger loop is substantially orthogonal to a mobile device cover); and the substantially circular ring is sized to receive a finger of a user (paragraph 0043).  

Regarding claim 18, and as applied to the claim 17 above, claim 18 is similar in scope to the claim 9 and thus the rejection to claim 9 hereinabove is also applicable to claim 18.



Regarding claim 20, Osmanski et al in view of Interdanato discloses the apparatus of claim 17. Osmanski et al discloses wherein the substantially circular ring is comprised of a rigid material such that inner surfaces of the ring may not be compressed together without deforming or damaging the rigid ring (paraph 0053, a ring 124 made of a rigid material).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATUMA G SHERIF whose telephone number is (571)270-7189. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAN YUWEN can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/FATUMA G SHERIF/Examiner, Art Unit 2649                                                                                                                                                                                                        /YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649